In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-18-00389-CR
      ___________________________

      RAYMOND MALONE, Appellant

                       V.

           THE STATE OF TEXAS


On Appeal from County Criminal Court No. 3
          Denton County, Texas
    Trial Court No. CR-2017-08064-C


Before Bassel, J.; Sudderth, C.J.; and Womack, J.
      Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant Raymond Malone seeks to appeal his conviction for driving while

intoxicated. See Tex. Penal Code Ann. § 49.04(a). On February 28, 2019, we notified

Appellant, whom the trial court had previously found was no longer indigent, that the

trial court clerk responsible for preparing the clerk’s record had informed this court

that payment arrangements had not been made for the clerk’s record. See Tex. R.

App. P. 35.3(a)(2). We also informed him that we would dismiss this appeal for want

of prosecution unless, by March 11, 2019, he made arrangements to pay for the clerk’s

record and provided this court with proof of payment. See Tex. R. App. P. 37.3(b),

44.3. We received no response.

      On April 12, 2019, we again notified Appellant that we would dismiss this

appeal for want of prosecution unless, by April 22, 2019, he made arrangements to

pay for the clerk’s record and provided this court with proof of payment. We

received no response.

      Similarly, on May 22, 2019, we notified Appellant that we would dismiss this

appeal for want of prosecution unless, by June 3, 2019, he made arrangements to pay

for the clerk’s record and provided this court with proof of payment. We received no

response.

      Because Appellant, who does not appear to be indigent, has not made

arrangements to pay for the clerk’s record, we dismiss this appeal for want of



                                          2
prosecution. See Tex. R. App. P. 37.3(b), 43.2(f); Sutherland v. State, 132 S.W.3d 510,

512 (Tex. App.—Houston [1st Dist.] 2004, no pet.).

                                                     Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 25, 2019




                                          3